Citation Nr: 1420394	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1969.  The appellant is his daughter.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Denver, Colorado, which denied benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida, and denied benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida.

This case was previously before the Board in February 2011 where the Board denied benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida based on the undisputed fact that the appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam.  As the record did reflect that the appellant's father, the Veteran, may have served in the Republic of Vietnam, the Board remanded the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida to provide the appellant with proper Veterans Claims Assistance Act of 2000 (VCAA) notice concerning the issue, to procure the Veteran's service personnel records, and to obtain any outstanding records concerning the appellant, including medical and Social Security Administration (SSA) records. 

The Board finds that there has been substantial compliance with the directives of the February 2011 remand.  The record reflects that the RO provided the appellant with VCAA notice and obtained, or attempted to obtain, the relevant outstanding documentation.  As such, an additional remand to comply with the February 2011 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
In an October 2009 Substantive Appeal (VA Form 9), the appellant requested a Board hearing to be held at the RO (Travel Board hearing).  In a written statement received February 2010, the appellant subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant does not have a current diagnosis of spina bifida.

2.  The Veteran, the appellant's father, was not shown to have set foot on land in the Republic of Vietnam or to have been on a ship in the inland waterways of the Republic of Vietnam, was not exposed to Agent Orange in Thailand, and did not have covered service in Korea, during active service.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. §§ 1805, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.313, 3.814 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

As previously noted by the Board in its February 2011 decision, prior to the issuance of the May 2008 rating decision, the appellant had not received notice concerning the information and evidence needed to substantiate a claim under 38 U.S.C.A. § 1805.  Pursuant to the remand directives, 38 U.S.C.A. § 5103(a)-compliant notice was issued to the appellant by the RO in January 2012.  The issue on appeal was also readjudicated in a February 2014 supplemental statement of the case (SSOC).  For these reasons, the Board finds that VA's duty to notify has been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the February 2011 Board decision remanded the issue on appeal, in part, to obtain the Veteran's service personnel records and any outstanding documentation concerning the appellant, including medical and SSA records.  The Veteran's service personnel records have been associated with the file.  Notification received from the SSA indicated that there were no medical records related to the appellant and/or any existing medical records could not be located.  

Further, as noted in the February 2014 SSOC, the appellant failed to respond to VA's January 2012 request for the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to the issue on appeal.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the claimant cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (claimant cannot passively wait for help from VA).  In light of these actions and the appellant's lack of response, all relevant documentation has been secured to the extent possible.  

All relevant facts have been developed.  There remains no question as to the substantial completeness of the appellant's appeal for benefits under 38 U.S.C.A. 
§ 1805 for status as a child born with spina bifida.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, because the appellant has not been diagnosed with spina bifida, and because the Veteran's service personnel records reflect that he did not serve in the Republic of Vietnam, the law, and not the facts, is dispositive of the issue on appeal; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Entitlement to Benefits Under 38 U.S.C.A. § 1805 for 
Status as a Child Born with Spina Bifida

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  As discussed above, it is undisputed that the appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam, and the only question is whether the appellant's father, the Veteran, had such service.

In the precedent opinion VAOPGCPREC 5-99, VA's General Counsel interpreted that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.814(c)(1).  A veteran has "covered service in Korea" if the veteran performed active military service in or near the Korean demilitarized zone (DMZ) between September 1, 1967 and August 31, 1971, and was exposed to an herbicide agent during such service.  Exposure to an herbicide agent is conceded if the veteran served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.814(c)(2).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam); VAOPGCPREC 27-97.  Flying missions over the Republic of Vietnam does not constitute service in the Republic of Vietnam for purposes of 
38 C.F.R. § 3.313.  See VAOPGCPREC 07-93.

At the outset, the Board notes that the appellant did not indicate in her November 2011 claim that she had spina bifida, nor has she ever made a statement advancing that she has been diagnosed with spina bifida.  Despite these facts, the RO developed such a claim and the appellant perfected an appeal of the matter.  After a thorough review of the record, the Board finds that, to date, VA has not received any evidence, lay or medical, indicating that the appellant was diagnosed with spina bifida during the pendency of this appeal or at any time prior.  As a diagnosis of spina bifida is necessary for a child to receive compensation under 38 U.S.C.A. 
§ 1805, the instant appeal is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Further, the evidence of record reflects that the Veteran, the appellant's father, did not set foot on land in the Republic of Vietnam or was on a ship in the inland waterways of the Republic of Vietnam, was not exposed to Agent Orange in Thailand, and did not have covered service in Korea during active service.

The appellant has advanced that the Veteran served in the Republic of Vietnam, although she has not conveyed when or where such service occurred.  The Veteran's VA medical records, including a record dated July 2007, convey that the Veteran advanced flying over the Republic of Vietnam; however, there is no indication that the Veteran's aircraft ever landed in the Republic of Vietnam.  As discussed above, pursuant to VAOPGCPREC 07-93, merely flying over the Republic of Vietnam does not suffice to establish presence in the Republic of Vietnam for purposes of the benefits sought on appeal.  

In February 2014, the Veterans Service Center Manager issued a formal finding concerning the Veteran's Republic of Vietnam service and Agent Orange exposure.  The report found that the Veteran did not serve in the Republic of Vietnam as defined by law and regulation.  The report conveyed that all procedures to verify service/visitation were correctly followed, all evidence of written and telephonic efforts to obtain such documentation was associated with the record, and all efforts to obtain the necessary military information had been exhausted.  The report went on to state that service personnel records failed to show that the Veteran served in the Republic of Vietnam, Thailand, Korea, or Johnson Island, that no statement was submitted by the Veteran or the appellant concerning how, when, or where the Veteran was exposed to Agent Orange, and insufficient evidence was available to determine that the Veteran had been exposed to Agent Orange in Thailand.

In summary, there is no competent medical evidence which establishes a diagnosis of spina bifida, and the evidence of record does not reflect that the Veteran had any qualifying service under 38 C.F.R. § 3.814.  As such, the appeal for benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for status as a child born with spina bifida is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


